Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

DETAILED ACTION
Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 1, replace “A apparatus” with “an apparatus”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 12-30 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPUB 20200160613) in view of Baak et al. (NPL “A data-driven approach for real-time full body pose reconstruction from a depth camera”).
As per claim 1, Han discloses an  apparatus (Han, abstract) comprising:
memory (Han, [0019]); and
5one or more processors coupled to the memory, the one or more processors (Han, [0019]) being configured to:
determine, based on an image of a target and depth information associated with the image, a three-dimensional (3D) mesh model of the target (Han, [0003], where consumer-grade depth sensors like Microsoft Kinect and RGB cameras are used to perform body scanning; this enables body shape to be reconstructed based on distance information and enables actual measurements of the human body to be taken; and [0044] and [0046], where a combination of a depth image and RGB image is used to perform the 3D scan; and [0102]-[0107], where the template model is in the form of a mesh);
generate a modified 3D mesh model based on one or more estimated losses 10in a plurality of rotation and translation parameters associated with at least one of the 3D mesh model and different instances of the 3D mesh model (Han, [0009]-[0011] and [0069]-[0080], where the scanned 3D model is compared with a set of previously-stored template avatars; the previously-stored avatars having translations, orientations, and scales of the template avatar); and
select a final 3D mesh model of the target based on the rotation and translation parameters (Han, [0016], where the pose of the template avatar is changed until it matches that of the 3D scan model; this maps to the final 3D mesh model).  
Han discloses registering a template avatar to a 3D scan image of a user but doesn’t describe choosing a template from a set of 3D template models.  However this feature is well known in the art as taught by Baak.  Baak discloses searching a large pose database for a pose matching a point cloud input and then choosing between the result of that search (XDB) and a locally-optimized pose optimized from the previous frame’s pose and the point cloud input (XLocOpt) using a distance function.
Han and Baak are analogous since both of them are dealing with the generation of a body model from a user input and template model(s) of other bodies. Han provides a way of morphing a template avatar model to match a body scan of a user. Baak provides a way of selecting a matching pose for the next frame from a pose from a database search and a pose optimized from the previous frame. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the choosing from two candidate poses based on distance taught by Baak into the modified invention of Han such that the system will be able to obtain speed-ups of an order of magnitude when tracking full-body motions from a single depth image stream (Baak, abstract)..

As per claim 2, claim 1 is incorporated and Han discloses the one or more processors being configured to:
determine different sets of adjusted rotation and translation parameters based at least partly on an estimated loss from the one or more estimated losses (Han, [0063]-[0065], where the template avatar (mapping to the 3D mesh model) is translated and rotated to match the 3D scan model; and [0072]-[0080], where the equations (2)-(5) maps to the calculated loss that is minimized in matching the template avatar to the scan model; the skeleton of the template avatar is adjusted to match the pose of the 3D scan model), 
the different sets of adjusted rotation and translation parameters being based on modifications to rotation and translation parameters from the plurality of rotation and translation parameters (Han, [0063] and [0069], where 6DoF translation and rotation is applied to the template avatar to match the 3D scan model), 
the rotation and translation 20parameters corresponding to the 3D mesh model (Han, [0107], where the template model is in the form of a mesh).
Han doesn’t disclose but Baak discloses generate different 3D mesh models based on the different sets of adjusted rotation and translation parameters (Baak, Section 2, subsection “Pose Database”, where a pose database is created of human motions; since the poses incorporate different hand/foot/etc. motions, that maps to adjusted rotation and translation parameters; and Section 2, subsection “Model of the actor”, where the movements are modeled using skeletal movements with a mesh skinning), 
wherein the different 3D mesh models comprise the different instances of the 3D mesh model (Baak, Section 2, subsection “Pose Database”, where the database contains different poses of the actor), 
the different 3D mesh models having at least one of different orientations, different poses, and different alignments relative to the target in the image (Baak, Section 2, subsection “Pose Database”, where the database entries have different poses).
See claim 1 rejection for reason to combine.

As per claim 3, claim 2 is incorporated and Han doesn’t disclose but Baak discloses determine different sets of model parameters associated with the different 3D mesh models, the different sets of model parameters being based on modifications to the different sets of adjusted rotation and translation parameters (Baak, Section 2, subsection “Pose Database”, where the obtained poses are normalized according to positions of the root joint, and then the database is indexed according to end effector positions (head, hands, and feet); the different poses map to adjusted rotation and translation parameters), 
wherein the set of modified 3D mesh models is generated based on the different sets of model parameters associated with the different 3D mesh models (Baak, Section 2, subsection “Pose Database”, where the different poses are generated by actors with markers standing/moving in different poses).  
See claim 1 rejection for reason to combine.

As per claim 4, claim 2 is incorporated and Han discloses determine, for each vertex in the 3D mesh model, a shortest distance of each vertex in the 3D mesh model to a surface formed by the 3D point cloud (Han, [0076]-[0077], Ef is close to the mesh-to-scan distance); and
determine a mesh-to-scan distance based on an average of the shortest distance of each 15vertex in the 3D mesh model (Han, [0076]-[0077], it would have been an obvious variation to divide by the number of points M to get the average).
Han doesn’t disclose but Baak discloses wherein, to determine the estimated loss from the one or more estimated losses, the one or more processors are configured to:
determine, for each vertex in a 3D point cloud associated with the image and the depth information, a shortest distance of each vertex in the 3D point cloud to a surface formed by the 3D mesh mode (Baak, Section 3.4, where Eq. (5), which measures the average distance from the scan, MI to the mesh MX maps to the scan-to-mesh distance);
10determine a scan-to-mesh distance based on an average of the shortest distance of each vertex in the 3D point cloud (Baak, Section 3.4, where Eq. (5), which measures the average distance from the scan, MI to the mesh MX maps to the scan-to-mesh distance).
Han discloses calculating a mesh-to-scan distance to determine a distance from the mesh to the scanned image but doesn’t use a scan-to-mesh distance.  However Baak calculates both a mesh-to-scan distance (Eq. (4)) and a scan-to-mesh distance (Eq. (5)).  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of both a scan-to-mesh distance and a mesh-to-scan distance taught by Baak into the modified invention of Han such that the system will be able to prevent the local optimization mesh generation from losing track and errors in the lookup of a new mesh (Baak, Section 3.4, first paragraph).

As per claim 5, claim 2 is incorporated and Han doesn’t disclose but Baak discloses wherein, to generate the different 3D mesh models, the one or more processors are configured to: determine, based on the different sets of adjusted rotation and translation parameters, at 20least one of different orientations of the 3D mesh model, different poses of the 3D mesh model, and different alignments of the 3D mesh model relative to the target in the image (Baak, Section 2, subsection “Pose Database”, where a pose database is created of human motions; since the poses incorporate different hand/foot/etc. motions, that maps to adjusted rotation and translation parameters; and Section 2, subsection “Model of the actor”, where the movements are modeled using skeletal movements with a mesh skinning); and
generate the different 3D mesh models, each of the different 3D mesh models comprising at least one of a different orientation from the different orientations, a different pose from the different poses, and a different alignment from the different alignments (Baak, Section 2, subsection “Pose Database”, where the different 3D mesh models are input from an actor and input into the database).  
See claim 1 rejection for reason to combine.

As per claim 6, claim 1 is incorporated and Han doesn’t disclose but Baak discloses wherein the set of modified 3D mesh models is generated based on different sets of model parameters associated with the different instances of the 3D mesh model (Baak, Section 2, subsection “Pose Database”, where a pose database is created of human motions; since the poses incorporate different hand/foot/etc. motions, that maps to adjusted rotation and translation parameters; and Section 2, subsection “Model of the actor”, where the movements are modeled using skeletal movements with a mesh skinning), and 
wherein each set of model parameters from the different sets of model parameters comprises at least one of different rotation parameters, different translation parameters, different pose parameters, and different shape parameters (Baak, Section 2, subsection “Pose Database”, where the database entries have different poses).
See claim 1 rejection for reason to combine.

As per claim 7, claim 6 is incorporated and Han in view of Baak discloses wherein each set of model parameters of the different sets of 5model parameters is determined based on an estimated loss of the one or more estimated losses calculated for a set of adjusted rotation and translation parameters from different sets of adjusted rotation and translation parameters associated with the 3D mesh model (Han, [0069]-[0080], where a set of rotations and translations, one for each joint, is calculated in order to make the template model match the 3D scan model; this maps to the set of model parameters), 
the different sets of adjusted rotation and translation parameters being based on modifications to rotation and translation parameters of the 3D mesh model (Han, [0069]-[0080], where the rotations and translations are applied to the separate bones of the skeleton of the template avatar).

As per claim 8, claim 7 is incorporated and Han in view of Baak discloses wherein the estimated loss is based on at least one of 
a scan-to-mesh distance calculated for a respective 3D mesh model of the different instances of the 3D mesh model (Baak, Section 3.4, where Eq. (5), which measures the average distance from the scan, MI to the mesh MX maps to the scan-to-mesh distance), 
a mesh-to-scan distance calculated for the respective 3D mesh model (Han, [0076]-[0077], Ef is close to the mesh-to-scan distance), 
a physical constraint loss, 
a pose prior loss, 
a pose regularization loss, and 
a shape regularization loss.  
See claim 1 rejection for reason to combine.

As per claim 9, claim 8 is incorporated and Han in view of Baak discloses wherein the scan-to-mesh distance comprises a first average distance determined based on a shortest distance of each vertex in a 3D point cloud associated with the image and the depth information to a first surface formed by the respective 3D mesh model (Baak, Section 3.4, where Eq. (5), which measures the average distance from the scan, MI to the mesh MX maps to the scan-to-mesh distance), and wherein the mesh-to-scan distance comprises a second average distance determined 20based on a shortest distance of each vertex in the respective 3D mesh model to a second surface formed by the 3D point cloud (Han, [0076]-[0077], Ef is close to the mesh-to-scan distance; and it would have been an obvious variation to divide by the number of points M to get the average).  
See claim 1 rejection for reason to combine.

As per claim 10, claim 8 is incorporated and Han in view of Baak discloses wherein the physical constraint loss is determined based on a range of at least one of pose parameters and shape parameters (Han, [0078], where the error function Es is used for maintaining the shape of the template avatar when matching it to the 3D scan model), and 
wherein at least one of the 25pose regularization loss and the shape regularization loss is proportional to a magnitude of at least one of the pose parameters and the shape parameters (Han, Eq. (5) and [0078], where the loss is proportional to the shape parameters).

As per claim 12, claim 1 is incorporated and Han doesn’t disclose but Baak discloses wherein the final 3D mesh model is selected based on a respective distance between a 3D point cloud associated with the image and the depth information and each particular 3D mesh model from the set of modified 3D mesh models (Baak, Eq. (5) and Section 3.4, where the chosen mesh model (database lookup or local optimization of previous mesh) are chosen based on which has the lowest mesh-to-scan and scan-to-mesh distances).  
See claim 1 rejection for reason to combine.

As per claim 13, claim 12 is incorporated and Han doesn’t disclose but Baak discloses wherein the respective distance comprises a respective scan-to-mesh distance (Baak, Eq. (5)), 
wherein the respective scan-to-mesh distance comprises an average distance determined based on a shortest distance of each vertex in the 3D point cloud to a surface formed by a particular 3D mesh model (Baak, Eq. (5) and Section 3.4, where the scan-to-mesh distance computes the average of 20 geodesic extreme (body endpoints such as head and hands) and determines the shortest distance), and 
wherein the final 3D mesh model comprises the particular 103D mesh model having a shortest scan-to-mesh distance (Baak, Eq. (5) and Section 3.4, where the chosen mesh model (database lookup or local optimization of previous mesh) are chosen based on which has the lowest mesh-to-scan and scan-to-mesh distances).  
See claim 1 rejection for reason to combine.

As per claim 14, claim 1 is incorporated and Han in view of Baak discloses wherein the image and the depth information comprise at least one of a 3D image and a 3D scan (Han, [0044]-[0046], where the 3D scan module uses both a depth image and RGB image to perform the 3D scan), 
wherein the final 3D mesh model comprises a deformable 15model (Han, [0069]-[0070], where the template avatar is a deformable model using “linear blend skinning”), and 
wherein the target comprises at least one of a deformable object and a deformable body (Han, [0007]-[0009] and [0069]-[0070], where the template avatar is used to match a 3D scan model of the body of the user).

As per claim 15, claim 1 is incorporated and Han in view of Baak discloses wherein, to select the final 3D mesh model, the one or more processors are configured to at least one of align and fit the final 3D mesh model to a 3D point 20cloud from the image and the depth information, the 3D point cloud corresponding to the target (Han, [0072]-[0079], where the error functions are used to match the template avatar to the shape of the 3D scan model; the error function Es (equation 5) maintains the fit of the template avatar to the 3D mesh model; and Figs. 7-8 and [0289], where “global rigid registration” is used to align the 3D scan model and the template avatar).

As per claim 16, claim 1 is incorporated and Han doesn’t disclose but Baak discloses the one or more processors being configured to generate the different instances of the 3D mesh mode (Baak, Section 3.1, where the local optimization optimizes the mesh calculated from the previous frame to the current frame, and Section 3.3, where the latest depth frame is used as a lookup into the database to determine a 3D mesh), 
wherein the plurality of rotation and translation parameters corresponds to the different instances of the 3D mesh model (Baak, Section 3.1 and 3.3, where the differences in the local optimization and the database lookup map to the different rotation and translation parameters in the two meshes), and 
wherein the set of 25modified 3D mesh models is generated based on modifications to the plurality of rotation and translation parameters of the different instances of the 3D mesh models (Baak, Sections 3.1 and 3.3, the two different processes for determining the meshes can result in different meshes, hence the Hypothesis Voting calculation in Section 3.4 to determine the best to use). 
See claim 1 rejection for reason to combine.

As per claim 17, claim 1 is incorporated and Han in view of Baak discloses wherein the apparatus comprises at least one of camera device and a mobile device (Han, [0003], where the 3D scanning can be performed using consumer-grade depth sensors that are installed in mobile phones).

As per claim 18, the limitations of this claim substantially correspond to the limitations of claim 1, thus they are rejected on similar grounds.

As per claim 19, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 2, thus they are rejected on similar grounds.

As per claim 20, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 3, thus they are rejected on similar grounds.

As per claim 21, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 4, thus they are rejected on similar grounds.

As per claim 22, claim 19 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 5, thus they are rejected on similar grounds.

As per claim 23, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 6, thus they are rejected on similar grounds.

As per claim 24, claim 23 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 7, thus they are rejected on similar grounds.

As per claim 25, claim 24 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 8, thus they are rejected on similar grounds.

As per claim 26, claim 25 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 9, thus they are rejected on similar grounds.

As per claim 27, claim 25 is incorporated and the limitations of this claim substantially correspond to the limitations of claims 10 and 11, thus they are rejected on similar grounds.

As per claim 28, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 13, thus they are rejected on similar grounds.

As per claim 29, claim 18 is incorporated and the limitations of this claim substantially correspond to the limitations of claim 14, thus they are rejected on similar grounds.

As per claim 30, the limitations of this claim substantially correspond to the limitations of claim 1 (except for the computer-readable medium which is disclosed by Han at [0019], where the program is stored in memory), thus they are rejected on similar grounds.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US PGPUB 20200160613) in view of Baak et al. (NPL “A data-driven approach for real-time full body pose reconstruction from a depth camera”) and in further view of Black et al. (US PGPUB 20100111370).
As per claim 11, claim 8 is incorporated and Han in view of Baak doesn’t disclose but Black discloses wherein the pose prior loss is based on a probability score indicating a likelihood of a pose (Black, [0056] and [0208], where an image error function will maximize an image likelihood function in selecting a body shape model for an image).  
Han in view of Baak and Black are analogous since both of them are dealing with the generation of a body model from a user input and template model(s) of other bodies. Han in view of Baak provides a way of morphing a template avatar model to match a body scan of a user. Black provides a way of using error functions to differentiate between poses so that those least likely will get lower scores and not be chosen. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the use of error functions to minimize the choice of poses with low likelihood taught by Black into the modified invention of Han in view of Baak  such that prior knowledge of the statistics of human shapes can be incorporated into the poses (Black, [0056]).

Conclusion
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE M WILLS whose telephone number is (571)272-5583. The examiner can normally be reached on Mondays through Fridays from 9am to 6pm Eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang, can be reached at telephone number 571-272-7667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
/DIANE M WILLS/Primary Examiner, Art Unit 2619